DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9, 10, 12-20 and 22 are pending and being examined.

Response to Amendment
The previous rejection of Claim 1-8, 14, 17-21, provisionally on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 13, 16, and 18-20, of copending Application No. 16/668,006 (App. No. 16/668,006) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1, 3-5, 9, 12-15, 17-19, 21, and 22, under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0283405 A1 to Klein et al. (hereinafter Klein) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1-4, 6, 7, 9, 10, 12-15, and 17-22, under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0257777 A1 to Zhou et al. (hereinafter Zhou’77) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 7, and 16, under 35 U.S.C. 103 as being unpatentable over Klein is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 16 under 35 U.S.C. 103 as being unpatentable over Zhou’78 is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims  11, 16, and 21 under 35 U.S.C. 103 as being unpatentable over Zhou’77 is/are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 14-18 and 22, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one or more polyether diamines of formula (I): 
    PNG
    media_image1.png
    144
    494
    media_image1.png
    Greyscale
.” Claim 1 further recites “wherein at least one of the one or more polyether diamines has the formula (III): 
    PNG
    media_image2.png
    116
    598
    media_image2.png
    Greyscale
.” However, formula (III) is a completely different formula than formula (I). It is unclear if the etheramine mixture requires two polyether diamines, such as one having formula (I) and one having formula (III), or if formula (III) replaces formula (I) so that the etheramine mixture only requires at least one polyether amine having formula (III). From the Applicant’s specification, it appears that the other embodiment is the etheramine mixture comprising one or more of polyether diamines of formula (III).
Claims 2-7, 14-18 and 22, are dependent claims with fail to alleviate the issues above.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 6, and 7, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,247,078 A to Champion et al. (hereinafter Champion).

Regarding claims 1, 2, 6 and 7, Champion teaches aminating hexaethylene diamine with a metal catalyst to form hexaethylene glycol triamine 
    PNG
    media_image3.png
    176
    433
    media_image3.png
    Greyscale
, (col 3, ln 1-15). The above hexaethylene glycol triamine, i.e. 
    PNG
    media_image4.png
    60
    447
    media_image4.png
    Greyscale
, meets the polyether diamine having formula (III), wherein R is a linear diol of ethanediol, x=1, y=2, and n=1. The above 100% hexaethylene glycol triamine meets the etheramine mixture with 0% monoether diamine and meets claims 1, 2, and 6 and 67% of the amines are primary amines which meets claim 7.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 9-10, 12, 13, 19, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/025778 A1 to Zhou et al. (hereinafter Zhou’78).
Regarding claims 9-10, 12, 13, 19, and 20, Zhou’78 teaches an etheramine mixture having the formula  
    PNG
    media_image5.png
    100
    280
    media_image5.png
    Greyscale
, wherein L is a linear C2-18 alkylene or CC5-5 cycloalkylene, wherein m and n is 1 or more, and R3 and R4 are hydrogens (para 10), more specifically, the above formula is 
    PNG
    media_image6.png
    105
    315
    media_image6.png
    Greyscale
and/or 
    PNG
    media_image7.png
    112
    362
    media_image7.png
    Greyscale
(para 39-45), wherein the mixture contains 10-90 wt% of the etheramine mixture derived from the first polyol and 10-90 wt% of the etheramine mixture derived from the second polyol (para 49). The above etheramine mixture meets the mixture cited in claim 9, 19 and 20. Zhou’78 teaches an etheramine mixture formed by charging a polyol initiator mixture with a first polyol such as neopentyl glycol and a second polyol such as 1,4-cyclohexanedimethanol or cyclohexane diol (para 7, 22-23 and 73), to an alkoxylation reaction zone, contacting the polyol initiator mixture with an alkylene oxide such as ethylene oxide in a mol ratio of 0.5-5 mol of alkylene oxide to 1 mole of polyol initiator and alkoxylated (para 7, 26-28), to form an alkoxylated precursor polyol which is then charged to a reductive amination zone and reductively aminated to form the etheramine mixture (para 7 and 34-35), which meets the process cited in claims 9-10, 12-13. Zhou’78 further teaches the etheramine can be mixed with an epoxy resin to form an epoxy resin composition and cured at temperatures less than 40 deg C at about 6 hours (para 53 and 65). Zhou’78 also teaches the etheramine mixture can also produce a polyurea by reacting it with an organic polyisocyanate (para 66-68).
As cited above, the process meets the claimed process cited in claims 9 and 19, and the step of contacting the polyol initiator mixture with an alkylene oxide such as ethylene oxide in a mol ratio of 0.5-5 mol of alkylene oxide to 1 mole of polyol initiator and alkoxylated (para 7, 26-28), overlaps and meets the claimed ratio amount. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	
Furthermore, it would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the ethylene oxide as the alkylene oxide in the alkoxylation zone because Zhou’78 teaches ethylene oxide as a suitable alkylene oxide (para 27). (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).
In regard to an amount of “less than 10 wt% of monoether diamine,” Zhou’78 teaches the amount of monoether polyol is dependent upon the reaction ratio of alkylene oxide to initiators (para 31). 
Thus, one skilled in the art would have a reasonable expectation for the process of Zhou’78 to have an amount of “less than 10 wt% of monoether diamine” in the overlapping reaction ratios of 2:1 to 5:1, alkylene oxide to initiator ratio,  because, as cited above, Zhou’78 teaches a substantially identical process, specifically an etheramine mixture formed by charging a polyol initiator mixture with a first polyol such as neopentyl glycol and a second polyol such as 1,4-cyclohexanedimethanol or cyclohexane diol (para 7, 22-23 and 73), to an alkoxylation reaction zone, contacting the polyol initiator mixture with an alkylene oxide such as ethylene oxide in a mol ratio of 0.5-5 mol of alkylene oxide to 1 mole of polyol initiator and alkoxylated (para 7, 26-28), to form an alkoxylated precursor polyol which is then charged to a reductive amination zone and reductively aminated to form the etheramine mixture (para 7 and 34-35), and the alkylene oxide to polyol initiator ratio of 0.5-5 mol of alkylene oxide to 1 mole of polyol, overlaps with the claimed ratio amount of 2:1 to 10:1, and Zhou’78 teaches the amount of monoether polyol is dependent upon the reaction ratio of alkylene oxide to initiators (para 31). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).	

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive in part.
On page 9, the Applicant argues that Zhou’78 does not teach the “less than 10% of monoether diamine and teaches wt% amounts of 10 wt% or more. This is not persuasive because Zhou’78 only teaches the amount of monoether polyol intermediate is only for some implementations and is thus, only one embodiment (para 31). Furthermore, as cited above, the monoether diamine amount of less than 10 wt% would inherently be made by the process taught by Zhou’78 because Zhou’78 teaches a substantially identical process of making the etheramine mixture, specifically an alkylene oxide to polyol initiator ratio of 0.5-5 mol of alkylene oxide to 1 mole of polyol, which overlaps with the claimed ratio amount of 2:1 to 10:1, and Zhou’78 teaches the amount of monoether polyol is dependent upon the reaction ratio of alkylene oxide to initiators (para 31). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Applicant’s arguments with respect to the Klein and Zhou’777 references have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766   

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766